Decided March 17, 1908.
On Petition for Rehearing.
[94 Pac. 504.]
Mr. Justice Eakin
delivered the opinion of the court.
4. By the petition for a rehearing it is suggested that the complaint sets out the service of the citation made in the probate proceeding, and therefore shows on its face that there was a want of jurisdiction in the probate court. But the facts constituting the service are not set out in the complaint here. The allegation is “that due and legal notice of the time and place of such hearing was given in the manner provided by law, and said administrator caused said citation in full to be thereafter published for six consecutive weeks,” etc. Thus it is plain that the pleader did not attempt to set out the manner of the service, but only to recite due and legal service: Galvin v. Page, 85 U. S. (18 Wall.) 350 (21 L. Ed. 959), is not in point, as that relates, to the record in the case *191in which the judgment is entered, and has no application to the recitals in a complaint where such judgment is pleaded. See, also, Knapp v. Wallace, 50 Or. 848 (92 Pac. 1054). If the complaint here recited such facts as would disclose a want of jurisdiction in the court in entering the judgment pleaded, then the presumption in its favor could not arise, but it does not purport to set out the record or facts of service. There is only an attempt to set forth a summary of the proceedings of the county court.
Petition denied. Affirmed.